Citation Nr: 0731924	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  07-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to December 1, 2006 
for additional Department of Veterans Affairs (VA) disability 
compensation benefits for spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had reported active duty service from July 1941 
to December 1944.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in May 2007, and a 
substantive appeal was received in May 2007.  A motion to 
advance this case on the docket was granted in September 
2007.  A Board video conference hearing was held in September 
2007.  


FINDINGS OF FACT

1.  The veteran and his wife were married on September 1, 
2005.  

2.  In October 2005, the veteran contacted the RO about his 
marriage; and in November 2005, the veteran and his wife 
filed for CHAMPVA health benefits with the VA Health 
Administration Center, which granted coverage effective 
September 1, 2005.  

3.  VA was informed that the veteran was claiming additional 
VA dependent benefits for his wife within one year from the 
date of marriage.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of 
September 1, 2005, for additional Department of Veterans 
Affairs (VA) disability compensation benefits for a spouse 
have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 
C.F.R. § 3.401 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to December 
2006 for additional disability compensation benefits for his 
spouse.  Essentially, the veteran contends that the effective 
date should be the date of his marriage, September 1, 2005.  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As to compensation for dependents, additional compensation is 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.  
The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).  
Importantly, under this regulation, date of claim means date 
of veteran's marriage if evidence of the event is received 
within one year.  Id.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.
38 C.F.R. § 3.400(j) provides that unless otherwise provided, 
the effective date of an election of VA compensation benefits 
is the date of receipt of election, subject to prior 
payments.  38 C.F.R. § 3.400(j).

According to the evidence of record, as of November 1, 1980, 
the veteran was awarded a 100 percent disability rating for 
his service-connected anxiety reaction disorder.  Thus, as 
the threshold combined disability evaluation of 30 percent or 
more under 38 U.S.C.A. § 1115 has been met, the Board may 
proceed with an analysis as to the veteran's claim for an 
earlier effective date.

The veteran and his wife were married on September 1, 2005.  
In his May 2007 substantive appeal and September 2007 hearing 
testimony, the veteran claimed that he contacted the RO in 
October 2005 to notify them of his recent marriage.  The 
veteran indicated that he was asked numerous questions over 
the phone and then was given another phone number to call 
concerning his wife benefits.  It appears that when calling 
the other number, the veteran was told he needed to file an 
application for CHAMPVA health benefits for his wife, which 
he did in November 2005.  His wife's CHAMPVA health benefits 
were awarded as of September 1, 2005.  However, as additional 
compensation had never been awarded, the veteran consulted 
with his representative and in November 2006, the veteran 
filed a VA Form 21-686c, Declaration of Status of Dependents.  
Subsequently, the RO awarded additional compensation for the 
veteran's spouse, effective December 1, 2006.      

Thus, the main question in this case is whether the veteran 
provided evidence to the VA of his marriage within one year.  
The Board finds that the veteran's statements and hearing 
testimony that he notified the VA of his marriage in October 
2005 are very credible as they are supported by documentation 
in the claims file, including a CHAMPVA health benefits 
application date-stamped November 2005 as well as his 
spouse's CHAMPVA health benefits card, which shows an 
effective date of September 1 2005.  Accordingly, when 
resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he did notify the VA within one year 
of the date of his marriage.  See 38 U.S.C.A. § 5107(b).  
Consequently, the Board finds that the effective date for the 
grant of additional benefits for the veteran's spouse is the 
date the dependency arose, i.e. the date of the marriage.  
Therefore, an effective date of September 1, 2005, is 
warranted.

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable 
decision, the satisfaction of VCAA requirements is rendered 
moot. 


ORDER

An effective date of September 1, 2005, for additional VA 
disability compensation benefits for the veteran's spouse, is 
warranted.  The appeal is granted to this extent, subject to 
applicable laws and regulations governing payment of VA 
benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


